Citation Nr: 0425009	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  93-05 260 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Felicia Pasculli, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim seeking 
entitlement to service connection for left hip and left knee 
disabilities.  

In an August 1999 decision, the Board denied service 
connection for left hip, left knee, and back disabilities.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court), and in July 
2001, the Court ordered that the Board's decision be vacated 
regarding the issues of service connection for left hip, left 
knee, and back disabilities.  

The Board remanded the veteran's claim in November 2003.  

In a February 2004 rating decision, the RO granted service 
connection for a low back disability.  Accordingly, that 
issue is no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his service-connected low back 
disability (he was granted service connection in a February 
2004 rating decision) caused his left knee and left hip 
disorders.  Specifically, he claims that his service-
connected low back disability altered his gait which caused 
those disorders.  Inasmuch as the veteran was recently 
granted service connection for his low back, and he has not 
been afforded a VA examination that comments on a possible 
relationship between his low back and left knee and hip, the 
veteran should be scheduled for a VA examination in order to 
clarify the nature and etiology of the veteran's left knee 
and hip.  The examiner should determine whether the veteran's 
left knee and hip disorders are proximately due to or the 
result of his service-connected low back disability, or 
whether the veteran's low back disability aggravated the 
veteran's claimed left knee and hip disorders. See Allen v. 
Brown, 7 Vet. App. 439 (1995).

In addition, the veteran's claim requires further development 
to ensure compliance with the notice and duty-to-assist 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  
Accordingly, his claim must be remanded so that he can be 
provided notice as required under these provisions in written 
format.  

For this reason, the veteran's case is REMANDED for the 
following actions:

1.  The veteran should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The veteran and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of service connection for left knee 
and left hip disabilities, to include as 
secondary to the service-connected back 
disability, which information and 
evidence, if any, the claimant is required 
to provide to VA, and which information 
and evidence, VA is required to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to her claim.  

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any left knee and 
hip disorders.  The claims folder should 
be made available for the examiner to 
review in conjunction with the 
examination.  The examiner should provide 
diagnoses of all disorders of the 
veteran's left knee and hip and should 
discuss the etiology of all diagnosed 
disorders.  The examination report should 
include responses to the following 
medical questions:

a.  Identify all disorders of the 
left knee (provide diagnoses).

b.  Identify all disorders of the 
left hip (provide diagnoses).

c.  After considering all treatment 
records, is it at least as likely as 
not that the veteran's left knee 
disorders are proximately due to or 
the result of his service-connected 
low back disability?  

d.  After considering all treatment 
records, is it at least as likely as 
not that the veteran's left hip 
disorders are proximately due to or 
the result of his service-connected 
low back disability?  

e.  If such disorders identified in 
question (a) are unrelated to the 
veteran's service-connected back 
disability, did the veteran's 
service-connected back disability 
aggravate such disorders beyond the 
natural progression of such 
disorders?  All opinions expressed 
should be supported by reference to 
pertinent evidence.

f.  If such disorders identified in 
question (b) are unrelated to the 
veteran's service-connected back 
disability, did the veteran's 
service-connected back disability 
aggravate such disorders beyond the 
natural progression of such 
disorders?  All opinions expressed 
should be supported by reference to 
pertinent evidence.

3.  After the development requested above 
has been completed, the veteran's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

4.  Thereafter, the appellant's claims of 
entitlement to service connection for 
left knee and left hip disabilities, to 
include as secondary to the veteran's 
service-connected back disability, and as 
aggravated by the veteran's service-
connected back disability under Allen v. 
Brown, 7 Vet.App. 439 (1995), should be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




